DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8, 12-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jager (US 2007/00289553).
As per claim 1, Jager teaches a pet toy comprising:
a hollow body (20) defining an interior space with an interior surface and including a first portion having a first diameter, a second portion
having a second diamete, a first opening in the first portion, 
a second opening in the second portion, the second opening having a maximum diameter that is larger than a maximum diameter of the first opening, and 
a separation arm extending from the interior surface in the interior space and being disposed between the first and second, the separation arm being curved in a direction towards the second opening (see Figure 8 below).
As per claim 2, Jager teaches further teaches wherein the first opening is disposed in an upper surface of the first portion and the second opening is disposed in the lower surface of the second portion (see Figure 8 below).
As per claim 3, Jager teaches the center of the first and second openings are disposed along a longitudinal axis of the hollow body (see Figure 8 below). 
As per claim 4, Jager teaches wherein the second diameter is larger than the first diameter (see Figure 8 below).
As per claim 5, Jager teaches wherein the hollow body includes another separation arm extending from the interior surface in the interior space and being disposed between the first and second openings, the another separation arm being curved in the direction towards the second opening (see Figure 8 below).
As per claim 6, Jager teaches wherein the another separation arm is disposed closer to the first opening than the separation arm (see Figure 8 below).
As per claim 7, Jager teaches wherein the another separation arm is disposed opposite the separation arm is staggered in the hollow body with respect to the separation arm (see Figure 8 below).
As per claim 8, Jager teaches wherein the separation arm and the another separation arm defines a pathway for foodstuffs to travel between the first and second opening within the interior space, the pathway being unaligned with respect to the first and second openings (see Figure 8 below).
As per claim 12, Jager teaches a pet toy comprising:
a hollow body (20) defining an interior space with an interior surface and including a first portion having a first diameter, a second portion
having a second diameter that is larger than the first diameter, a first opening in the first portion, a second
opening in the second portion, a first separation arm extending from the interior surface in the interior space and being disposed between
the first and second openings, and a second
separation arm extending from the interior surface in the interior space and being disposed between the first and second openings (see Figure 8 below).
As per claim 13, Jager teaches wherein the center of the first and second openings are disposed along a longitudinal axis of the hollow body (see Figure 8 below).
As per claim 14, Jager teaches wherein the second separation arm is disposed closer to the first opening than the separation arm (see Figure 8 below).
As per claim 15, Jager teaches wherein the second separation arm is disposed opposite the separation arm is staggered in the hollow body with respect to the first separation arm (see Figure 8 below).
As per claim 16, Jager teaches wherein the first and second separation arms define a pathway for foodstuffs to travel between the first and second openings within the interior space, the pathway being unaligned with respect to the first and second openings (see Figure 8 below).
As per claims 20 and 21, Jager teaches the pathway for foodstuffs being offset with respect to the longitudinal axis of the hollow body (see Figure 8 below).

    PNG
    media_image1.png
    1311
    1041
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jager (US 2007/00289553).
As per claims 11 and 19, Jager teaches most of the claimed invention, but does not specifically teach wherein the separation arm is flexible.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the separation arm of Jager so as to include the use of a flexible separation arm, since using another type of shelf system material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Jager.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644